DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I (claims 1-8 and 13) in the reply filed on 03/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The Non-elected group II (claims 9-12) have been withdrawn from prosecution in this application by Applicant.

Drawings
The subject matter of this application if illustration by a drawing facilitates understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ogilvy-Webb (US Patent No. 2,039,203) in view of Choi (US Patent No. 8,182,263).
	Regarding claims 1 and 3, Ogilvy-Webb teaches a continuous heat treatment device (see figure 1 and page 1, column 1,  lines 1-17) for an a metal workpiece (see page 1, column 1,  lines 1-17), comprising: a first heat treatment chamber (i.e. normalizing chamber or preheating  chamber 1, see figure 1 and page 1, column 2, lines 25-35), a first cooling chamber (i.e. pre-cooling chamber 19, see figure 1 and page 1,column 2,  line 53- page 2, column 1, line 16), a second heat treatment chamber (i.e. annealing chamber 23, see figure 1, page 2, column 1, lines 17-26 and lines 49-75 and page 3, column 1, lines 35-72)  and a second cooling chamber (reads on the section adjoining the annealing chamber having an port (85, see figure 1) for no-oxidizing gas injection meant for cooling the stack of sheets (see page 3, column 1, lines 36-40 and lines 63-65), wherein the first heat treatment chamber, the first cooling chamber, the second heat treatment chamber, and the second cooling chamber are disposed in sequence by means of airtight devices (see figures 1 shows as such), and a transfer system (i.e. conveyor system comprising a combination  a conveyor (35)  and a walking beam type  having a series of fixed bars (3) and movable bars (5),  see page 1,column 2,  lines 26-48, page 2,column 1,  lines 17-27 and page 2, column 2,  lines 11-23 and lines 49-73; and figures 1 and 2) disposed among the first heat treatment chamber, the first cooling chamber, the second heat treatment chamber, and the second cooling chamber to transfer the alloy workpiece or the metal workpiece (see figures 1 and 2); wherein both the first cooling chamber and the second cooling chamber adopt an a non-oxidizing air cooling system  (see page 2, column 1, lines 4-8 and lines 63-75 and page 3, column 1, lines 35-42).
	Ogilvy-Webb fails to particularly teach as claimed a cooling air temperature of the first cooling chamber that is 25 °C or above that differs from a heat treatment temperature of the first heat treatment chamber by at least 450 °C; and a cooling air temperature of the second cooling chamber that is 25 °C or above and differs from a heat treatment temperature of the second heat treatment chamber by at least 300 °C. However, Ogilvy-Webb teaches a cooling down temperature range applied to the stack of sheets in the cooling chambers (see page 2, column 1, lines 70-75) and also states that said applied cooling temperature ranges are specific for the workpiece material being treated by the heat treatment apparatus. Thus, since Ogilvy-Webb teaches that the applied cooling chamber temperature ranges is dictated by the article worked upon or the workpiece material being treated by the heat treatment apparatus; selection of a cooling chamber temperature suitable for a given material being treated at the time of the invention would have being obvious to one of ordinary skill in the art at the time the invention was made.
	 Ogilvy-Webb fails to particularly teach a pressure applied in the first cooling chamber and the second cooling chamber as being 50 kPa-100 kPa. However, Choi  teaches that cooling chambers (13, see Choi, figures 2-4 and column 9, line  53-column 10, line 3) employed in heat treatment apparatus are known in the art to be provided with a pressure sensor (151, see Choi , figure 4), a control unit (80, see Choi figure 4) for controlling a coolant intake valves (91a, see Choi figure 4, column 8, lines 44-57 and column 9, line  53-column 10, line 3)  to allow a desired pressure to be applied and 
maintained in the cooling chamber (see Choi, figures 2-4 and column 9, line 53-column 
10, line 3). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Ogilvy-Webb to include a control unit, a coolant intake valves and pressure sensor operatively linked to the cooling chambers as exemplified by Choi and that would allow a desired pressure to be applied and maintained in the cooling chambers for optimization of the processes carried out in the heat treatment apparatus.
            Regarding claim 2, Ogilvy-Webb in view of Choi teaches continuous heat treatment device (see Ogilvy-Webb figure 1 and Choi figured 2-4) but fails to particularly teach the article or workpiece treated as being a sintered Nd-Fe-B magnet; however this claimed sintered Nd-Fe-B magnet only constitutes an articled worked upon by the claimed apparatus; furthermore it well settled that inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. Also see MPEP 2115. In this instant case the combined apparatus of Ogilvy-Webb in view of Choi would necessarily be able to worked on the claim sintered Nd-Fe-B magnet since said combined apparatus includes substantially all the structure features of the claimed apparatus.
	Regarding claim 4, Ogilvy-Webb in view of Choi does not expressly teach the heat treatment temperature of the first heat treatment chamber is 800 °C-950 °C; the cooling air temperature of the first cooling chamber is 25 °C-150 °C; the heat treatment temperature of the second heat treatment chamber is 400 °C-650 °C; the cooling air temperature of the second cooling chamber is 25 °C-100 'Cs in a first-stage air cooling treatment performed in the first cooling chamber, an average cooling rate of the alloy workpiece or the metal workpiece in a first 10 minutes of the first-stage air cooling treatment is 6 °C/min-15 °C/min; and in a second-stage air cooling treatment performed in the second cooling chamber, an average cooling rate of the alloy workpiece or the metal workpiece in a first 10 minutes of the second-stage air cooling treatment is 6 °C/min-15 °C/min as claimed; however these limitations are drawn to the operational aspects of the claimed apparatus or the manner of operating the claimed apparatus; and also mostly dictated by the article or the workpiece worked upon; furthermore, it is well settled that an apparatus claims cover what a device is, not what a device does and  also a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Also see MPEP 2114. II. In this instant case the combined apparatus of  Ogilvy-Webb in view of Choi includes a pressure sensor (151, see Choi , figure 4), a temperature sensor (70 see Choi figure 4 and column 9, lines 38-52) a control unit (80, see Choi figure 4) and a coolant intake valves (91a, see Choi figure 4, column 8, lines 44-57 and column 9, line  53-column 10, line 3); hence the temperature of the heating chambers, cooling chambers and the cooling rate in the cooling chamber can be controlled as desired and in the same manner as claimed by using the control system.  
	
Allowable Subject Matter
6.	Claims 5-8 and 13 are objected to as being dependent upon a rejected base 
claim, but would be allowable if rewritten in independent form including all of the 
limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter: Ogilvy-Webb in view of Choi differs from the instant claimed invention by failing to teach and/or adequately suggest as in claim 5: a first heat treatment chamber and a second heat treatment chamber  with each presented as a square structure and comprising two heating regions disposed facing each other on an inner wall of the square structure of said heat treatment chambers; a material rack at a center of the square structure of the respective heat treatment chambers, and a cartridge placed on the respective material racks at the center of the square structure of the respective heat treatment chambers and other claimed features.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Katsumata (US 9,593,390), Shimosato et al. (US 7,029,625), Katsumata (US 8,734,1478) and Serafini, Jr. (US 7,018,584) are also cited in PTO-892.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video 
conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733    
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733